Citation Nr: 0033085	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to November 
1968.  He died on October [redacted], 1997.  The appellant is 
his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  



REMAND

For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially, it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

Service connection may also be granted for the cause of death 
by suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service-connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.302; see also Sheets v. Derwinski, 2 Vet. App. 
512.  In the absence of a determination of an unsound mind, a 
veteran's death by suicide would be considered the result of 
his own willful misconduct, and service connection for the 
cause of death would be precluded.  38 C.F.R. §§ 3.301(a), 
3.302(a) (2000).

The veteran died, according to an autopsy report, on October 
[redacted], 1997.  The cause of death was suicide.  A Tucson, 
Arizona, police report noted that the veteran had been depressed 
due to sentencing related to a child molestation charge pending 
on the date he died.  At the time of the veteran's death, he 
was service connected for post-traumatic stress disorder 
(PTSD), rated 50 percent disabling, and for urethral 
stricture, rated 10 percent disabling.  His combined 
evaluation was 60 percent.  

In written correspondence, received in May 1998, the 
veteran's widow, the appellant, believed that the veteran's 
PTSD was the major contributing factor in his death, not the 
upcoming sentencing for child molestation.  In addition, the 
appellant believed that the veteran was innocent of the 
charge.  

In a July 1998 memorandum, the appellant's representative 
reported that the appellant had stated that the veteran was 
not to have been sentenced but was accused of child 
molestation and was to go to trial for the offense.  The 
veteran left a suicide note.  The appellant stated that it 
contained no reference to his PTSD.  Subsequent to the 
memorandum, the representative stated that, as the suicide 
note was personal in nature, obtaining the note would cause 
the veteran's family increased suffering and advised against 
associating the note with the claims file.  The RO complied 
with the representative's request and declined to obtain the 
suicide note.  

In adjudicating the claim for service connection for the 
cause of the veteran's death, the RO denied the claim as not 
well grounded.  The Board notes, however, that there have 
been significant changes in the law during the pendency of 
this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, pertinent to 
this case, obtaining a medical opinion) when such evidence 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
statutory changes noted above, the Board finds that RO should 
obtain a medical opinion from a psychiatrist practicing at a 
VA medical facility.  The psychiatrist should review the 
record and offer an opinion addressing whether the veteran's 
PTSD rendered him mentally unsound at the time of his 
suicide, and whether the veteran's involvement with the 
criminal justice system concerning a child molestation charge 
could lead a rational person to self-destruction.  

Prior to having the RO undergo VA examination, however, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  While the RO has obtained 
oupatient treatment records from the VA Medical Center in 
Tucson, Arizona, dated from October 1995 to May 1997, the RO 
should also obtain any other medical records pertaining to 
the veteran from that facility, as well as any pertinent 
treatment records from the VAMC and VA Veterans Center in 
Erie, Pennsylvania (where the appellant contends the veteran 
was also treated).  

The Board further points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claim 
for secondary service connection claims should be adjudicated 
on the merits.  These actions should be accomplished by the 
RO, in the first instance, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that, as the claim for Chapter 35 
benefits is "inextricably intertwined" with the claim for 
service connection for the cause of the veteran's death, 
Board consideration of that claim at this time would be 
premature.  See .  Hoyer v. Derwinski, 1 Vet. App. 208, 210 
(1991); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a second 
issue).  Moreover, because the actions requested on remand 
could well impact upon the Chapter 35 claim, the RO should 
adjudicate this claim after completion of the actions 
requested (and, any additional actions taken) on remand.  

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records medical records pertaining to the 
veteran's PTSD from the VAMC in Tucson, 
Arizona, as well as from the VAMC and 
Veterans Center in Erie, Pennsylvania.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant and her representative should 
be duly notified.

2.  After all records received pursuant 
to the development requested in paragraph 
1 above are associated with the claims 
file, the RO should forward the veteran's 
entire claims, to include a complete copy 
of this REMAND, to a psychiatrist who 
practices at a VA medical facility.  
Following review of the veteran's claims 
file, and consideration of the pertinent 
facts noted above, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected PTSD caused, or 
contributed substantially or materially 
to cause the veteran's death.  In 
rendering such opinion, the examiner 
should address  whether the veteran's 
PTSD rendered him mentally unsound at the 
time of his suicide, and whether the 
veteran's involvement with the criminal 
justice system concerning a child 
molestation charge could lead a rational 
person to self-destruction.  The complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in 
a typewritten report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
instructions in this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims on in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If any benefit sought on appeal 
continues to be denied, the RO must 
furnish to appellant and her 
representative a supplemental statement 
of the case, and give them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


